Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 11 February 2022 has been received and entered.  Claims 1-3 and 6-7 have been amended and claims 14-18 have been canceled.  Claims 1-13 and 19 are currently pending.
Claims 8-13 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 September 2021.
	The text of those sections of Title 35, U.S. Code not included in t6his action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 11 February 2022 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 have been received and entered and a copy of the initialed/signed/dated IDS is attached to the instant Office action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
(1) Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective.  The file size information which is incorporated must be recited in bytes.  The specification refers to 187KB but the actual file size is 190592 which is not the same thing.  If you attempt to convert 187KB to bytes you arrive at 191488 which is NOT the same thing as the actual file size of 190592. See item 1) a) or 1) b) above.  Below is a screenshot of the filing receipt which shows the file size.

    PNG
    media_image1.png
    189
    859
    media_image1.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
(2) Specific deficiency – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Required response – Applicant must provide:
A proper statement of no new matter.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is directed to more than the elected invention and therefore should be amended such that it is clearly indicative of the invention to which the claims are directed.
	Applicant has amended the title to “Anti-BMP10 monoclonal antibody, or fragment thereof, and therapeutic agent for hypertension and hypertensive diseases comprising said antibody as an active ingredient”.  However, the claims are limited to BMP-10 monoclonal antibodies as any claims directed to therapeutic uses are non-elected. 
MPEP 606.01 states:
Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed.
The title which was submitted by Applicant on 11 February 2022 is not “clearly indicative of the invention to which the claims are directed”.  At the time of allowance, the Examiner may correct the title such that it is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a “monoclonal antibody or an antibody fragment thereof which binds to BMP10, wherein the monoclonal antibody comprises” CDRs having the amino acid sequence of SEQ ID NO: 29-34.
While the specification provides a written description for a monoclonal antibody that has CDRs with the amino acid sequences of SEQ ID NO:29-34 (antibody 18C1), the specification fails to provide an adequate written description for any and all antibody fragments that bind to BMP10.  The claims fail to recite any particular structure that needs to be possessed by the recited antibody fragments.  Additionally, claim 7 includes an embodiment for an antibody fragment that is “a peptide comprising a CDR”. 
While the prior art recognizes that the 6CDRs of an antibody are the portion of the antibody that primarily define the binding region of a given antibody, binding of the st column).  There is no structure/function relationship established for the collection of CDRs recited in the claim and the ability of the antibody to neutralize BMP10 or a heterodimer of BMP9 and BMP10 as recited in claims 4-5.  The specification further fails to provide any structure/function relationship for any and all antibody fragments that have the ability to bind BMP10.
The structures of the antibodies and fragments claimed are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art 
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. While the specification discloses an antibody (18C1) which has the ability to bind BMP, the claims are not so limited and the structural variability of the claimed genus is large as the claims encompass any antibody fragment with no recitation of structure. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.

site of antibodies routinely requires the association of the complete heavy and light
chain variable regions of a given antibody, each of which consists of three CDRs or
hypervariable regions, which provide the majority of the contact residues for the binding
of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993,
pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The
amino acid sequences and conformations of each of the heavy and light chain CDRs
are critical in maintaining the antigen binding specificity and affinity, which is
characteristic of the immunoglobulin. It is expected that all of the heavy and light chain
CDRs in their proper order and in the context of framework sequences which maintain
their required conformation, are required in order to produce a protein having antigen-
binding function and that proper association of heavy and light chain variable regions is
required in order to form functional antigen binding sites (Paul, page 293, first column,
lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (PNAS  79: 1979-1983, 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol.  262:  732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem. Biophys. Res. Comm.  307:  198-205, 2003) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L32 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen et al. (J. Mol. Biol. 293:  865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDRH1-H3 (page 866).  Wu et al. (J. Mol. Biol.  294:  151-162, 1999) state that it is difficult to predict which 
In the absence of sufficient direction and guidance, the disclosure of 18C1 which has the recited functional properties and comprises the CDRs of SEQ ID NO:29-34 does not provide sufficient written description for the entire genus of antibody fragments encompassed by the claims in view of the evidence cited above.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to antibodies which have specific functional characteristics.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of antibody fragments based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibody fragments and which vary from the disclosed antibody which comprises the CDRs of SEQ ID NO: 29-34.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
	Part of the issue with the instant claims is the claim structure.  Claim 1 recites a monoclonal antibody or an antibody fragment which binds BMP10 but then only recites 

Response to Arguments
	At page 12 of the response, Applicant asserts that claim 1 has been amended to define the antibody and antibody fragments of the invention as molecules that bind BMP10.  Applicant argues that the “claimed antibody fragments have specific binding activity” and that the fragments defined as having neutralizing activity.  Applicant’s arguments have been fully considered, but are not persuasive.  Merely defining an antibody fragment as having a particular activity but failing to describe what structures are possessed by the antibody fragment which are responsible for that binding is not an adequate written description of what is being claimed.  As pointed out above, claim 1 recites that the monoclonal antibody possesses 6 CDRs, which are the regions known to be necessary for antigen binding.  However, the claim fails to recite that the antibody fragments also possess this necessary structure.  
	Applicant asserts at page 13 of the response that the “state of the art with respect to antibody inventions has developed to such an extent that the scope of information suggested by the Examiner should not be required”.  Applicant’s argument has been fully considered but is not found persuasive.  Applicant has provided no evidence that anything less than 6CDRs is required for antigen binding and the instant claims fail to make clear that the antibody fragments possess the 6 CDRs.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the “monoclonal antibody or antibody fragment thereof according to claim 1, where the antibody fragment is…a peptide comprising a CDR”.  Claim 1 requires the antibody fragment to be an antigen binding fragment that binds BMP10.  Claim 7 does not include all the limitations of the claim from which it depends because a peptide comprising a CDR would not be expected to bind to BMP10 because single CDRs are not antigen binding fragments.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
Claim 7 remains indefinite for the recitation of “antibody fragment”.  The claim indicates that the fragment is selected from a Fab, a Fab’, a (Fab’)2, a single chain 


    PNG
    media_image2.png
    394
    726
    media_image2.png
    Greyscale

Response to Arguments
	Applicant argues that in the field of antibody technology, it is common to describe a diabody, scFv and dsFv as “antibody fragments”, citing Holliger and Hudson (Nature Biotech. 23(9):  1126-1136, 2005).  It is noted that the reference being cited has NOT been submitted as alleged.  However, it is clear from Holliger and Hudson, not all of the various antigen binding molecules are called fragments as some are called variants and mutimeric formats.  The molecules contain fragments of antibodies which are joined together to make single chain molecules or constructs, but they are clearly not what one would consider an antibody fragment in the classical meaning of the term “fragment”.  It is suggested that the claim recite “an antibody or antibody fragment according to claim 1 which is selected from …. “ and recite the various forms of the molecules which Applicant is intended to claim.  Some of the embodiments which are not “fragments” are 

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647